Citation Nr: 0928900	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-31 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

In his January 2007 notice of disagreement, October 2007 
substantive appeal, and July 2007 and June 2008 written 
statements, the Veteran raised an additional claim for 
service connection for tinnitus.  This matter is referred to 
the RO for appropriate action.

The issue(s) of entitlement to service connection for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
right knee disorder was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3159 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in July 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, private, and VA treatment records, and has 
afforded him a VA examination. The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Service Connection

The Veteran essentially contends that his currently diagnosed 
right knee disorder was incurred in, or caused by, his 
military service.  Specifically, the Veteran has reported 
that he injured his knee on two occasions during service.  In 
support of this contention, he has submitted service 
treatment records showing treatment for right knee pain from 
May 1978 to November 1978.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

As the Board noted in its September 2008 remand, service 
treatment records indicate that the Veteran sought treatment 
on several occasions between May 1978 and November 1978.  In 
May 1978, the physician noted a right knee contusion due to 
an old injury; in September 1978, the Veteran reported right 
knee pain, popping, and effusion, and was assessed as having 
possible chondromalacia; and in November 1978, the physician 
noted that the Veteran had possible torn cartilage of the 
right patella, and instructed the Veteran to return if his 
symptoms did not improve.  The Board also noted that the 
Veteran has reported a re-injury in 1980; however, while 
service treatment records reveal that the Veteran twisted his 
right ankle while playing basketball in August 1980, there is 
no indication that he injured his right knee at that time.  

Post service, during VA treatment in January 2007, the 
Veteran reported that he injured his right knee during 
military service when he was playing sports and experienced 
blunt trauma on his knee on a fence.  He also reported that 
he had a problem with stiffness and pain in his knee, which 
had gradually worsened over the years.  X-rays revealed 
arthritic changes of the knees, and the VA physician assessed 
him as having right knee arthralgia, noting that some of his 
knee problems may be due to gout.  In May 2007, a VA x-ray 
report noted that the Veteran had moderate degenerative 
osteoarthritis of the right tibial plateau.  Additionally, in 
June 2007, a VA physician reported that a computed tomography 
(CT) scan showed some osteoarthritis of the Veteran's right 
knee.

In May 2008, the Veteran sought private treatment for his 
right knee pain from Dr. Steven J. Sukstorf.  The Veteran 
reported ongoing medial right knee pain and locking, and Dr. 
Sukstorf noted the January 2007 VA x-ray that revealed a 
patellar spur.  Based on his examination, Dr. Sukstorf 
diagnosed the Veteran with mild chronic insertion injury, 
healed, with subcortical cystic characted lateral fibers 
anterior cruciate ligament; osteoarthritis anteromedial 
aspect of the medial compartment with mild meniscocapsular 
junction injury and mucoid degeneration of the anterior horn; 
fraying surface tears of the posterior horn medial meniscus; 
mucoid degeneration and meniscocapsular junction tear 
anterior horn lateral meniscus; and slight retropatellar 
femoral articulation condylar, edema observed.  Dr. Sukstorf 
noted that there were mild subcortical cystic fibers 
laterally deep and lateral to the lateral tibial spine from a 
previous healed injury.  Significantly, however, Dr. Sukstorf 
did not provide an opinion as to the etiology of the 
Veteran's right knee disorder.  

In light of the above, because it is undisputed that the 
Veteran sought treatment for right knee pain during service 
and has since been diagnosed with a right knee disorder, the 
Board will focus on the evidence that relates to whether this 
disorder is related to service.  See Newhouse v. Nicholson, 
497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In May 2008, the Board remanded the claim to afford the 
Veteran a VA orthopedic examination to determine whether it 
was at least as likely as not that any current right knee 
condition had its onset during service or was otherwise 
related to service.  

In compliance with the Board's September 2008 remand 
instructions, in December 2008, the Veteran was afforded a 
formal VA orthopedic examination.  At the outset of the 
examination report, the physician indicated that he had 
thoroughly and carefully reviewed the Veteran's claims 
folder.  After discussing his pertinent history, the findings 
of his physical examination and the results of diagnostic 
studies, the examiner diagnosed the Veteran with degenerative 
joint disease (DJD) of the right knee.  The examiner also 
provided the opinion that the Veteran's DJD was most likely 
due to natural aging and body habitus, and was not caused by, 
related to, and aggravated by, military service.  In this 
regard, the examiner noted that although the Veteran 
complained of right knee pain during service in 1978, no 
specific injury or trauma was reported and there were no 
complaints of knee pain on separation from service.  The 
examiner also noted that there was no evidence of chronicity 
in the service treatment records. 

Based on the foregoing, the evidence does not show that the 
Veteran's current right knee condition was incurred during 
service.  Although the Veteran has stated that his right knee 
condition began during service and has continued since, his 
contentions are outweighed by the contemporaneous medical 
evidence.  The lack of any documented treatment for, or 
complaints of, a right knee disorder for over 25 years 
following separation from service preponderates against a 
finding that he has had this disability since service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  

Moreover, there is no competent medical evidence of record 
showing that the Veteran's current right knee condition had 
its onset during active service or is related to any in-
service disease or injury, including an injury in 1978.  The 
evidence of record instead reveals that, while the Veteran 
sought treatment on several occasions during service for 
complaints of knee pain, and was diagnosed with a right knee 
contusion secondary to an old injury, possible 
chondromalacia, and possible torn cartilage of the right 
patella, he sought no additional treatment for right knee 
pain for the remainder of his military service (i.e., from 
December 1978 to June 1981) and reported no knee problems on 
his separation examination in March 1981.  Additionally, 
although the Veteran's private and VA doctors have diagnosed 
him with osteoarthritis and DJD of the right knee, at no 
point during his numerous treatments for this condition has a 
doctor provided an opinion that this condition is caused by, 
or related to, his military service.  Rather, the December 
2008 VA examiner specifically found, after a thorough review 
of the claims file, that the Veteran's DJD was most likely 
due to natural aging and body habitus, and was not caused by, 
related to, and aggravated by, military service.  Finally, 
although a VA physician noted the Veteran's reported history 
of right knee pain since an in-service injury while playing 
sports, evidence that is simply information recorded by a 
medical examiner, unenhanced by additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" and a bare transcription of lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

As such, based on all of the foregoing and the fact that the 
only competent medical evidence addressing whether the 
Veteran's right knee disability is related to service is 
against the claim, the Board finds that the preponderance of 
the evidence is against the claim and thus service connection 
for this condition must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's belief that his right knee 
disorder is related to service.  As a lay person, however, he 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2008) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As such, the Veteran's opinion is 
insufficient to provide the requisite nexus between his 
service and his current right knee condition.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for service connection for a right knee disorder.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107.  
Accordingly, the Veteran's claim for service connection for 
this disability is denied.  


ORDER

Service connection for a right knee disorder is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his bilateral hearing loss was 
caused by, or is a result of, noise exposure during service.  
Specifically, he has reported exposure to noise while working 
on and around M60A1 tanks while in the Army.  

Service treatment records indicate that the Veteran had 
normal hearing upon entrance into service in December 1976.  
These records also indicate that the Veteran was placed in 
the hearing conservation program in November 1978, when 
audiometric testing revealed a decrease in right ear hearing.  
See service treatment record dated November 15, 1979.  
Finally, the Veteran's audiological testing at separation 
from service in March 1981 was within normal limits.  

The Board notes that the Veteran was afforded a VA 
audiological examination in December 2008, when VA 
audiological testing revealed that the Veteran had hearing 
loss in accordance with VA standards.  See 38 C.F.R. § 3.385 
(2008).  The examiner discussed his pertinent history and the 
findings of his physical examination, and went on to provide 
the opinion that the Veteran's bilateral hearing loss was not 
caused by, or the result of, in-service acoustic trauma.  The 
examiner based this opinion on the fact that service 
treatment records showed hearing within normal limits 
bilaterally at the time of separation, and his review of 
medical literature indicating that noise-induced hearing loss 
occurs at the time of the exposure and not after it has 
ceased.  Significantly, however, in rendering this opinion, 
the examiner failed to acknowledge the Veteran's account of 
continued symptomatology since service, or the fact that the 
Veteran was placed in the hearing conservation program in 
November 1978, when audiometric testing revealed a decrease 
in the Veteran's hearing acuity.  As such, the examination 
report is not adequate for rating purposes, and this matter 
must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of an in-
service injury, but instead relied on the service medical 
records to provide a negative opinion); see also 38 C.F.R. § 
4.2 (stating that if the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).  

The Veteran has consistently reported, as he is competent to 
do, that his bilateral hearing loss began during active 
military service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) 
(holding that lay testimony is competent to establish the 
presence of observable symptomatology); see also 38 C.F.R. § 
3.159(a)(2).  Based on the medical evidence showing normal 
hearing upon entrance to service in December 1976, November 
1978 audiometric results showing decreased hearing acuity, 
and the Veteran's reports of continued hearing loss since 
service, the Board finds that VA is required to provide the 
Veteran with a new medical examination and to request a 
medical opinion as to whether he incurred his bilateral 
hearing loss during or as a result of military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the case is being remanded for the foregoing reason, any 
recent VA treatment records pertaining to hearing loss should 
be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a 
complete copy of the Veteran's treatment 
records for hearing loss from the 
Pensacola, Florida, VA Medical Center, 
dated since July 2008.   

2.  Schedule the Veteran for a VA 
audiological examination.  The examiner 
should be provided with and review the 
Veteran's claims folder in conjunction 
with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test, should be conducted.  
The examiner should specifically report 
the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or more likelihood) 
that any diagnosed hearing loss had its 
onset during active service or is 
related to any in-service disease or 
injury, including exposure to noise 
while working on and around M60A1 tanks.  
In doing so, the examiner must 
acknowledge the lay testimony of record 
regarding a continuity of symptomatology 
since service and the evidence of record 
pertaining to in-service hearing loss in 
the right ear.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Thereafter, readjudicate the 
Veteran's claim on appeal.  If the 
claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


